DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 7 of remarks, filed 12/30/2021, with respect to the rejection(s) of claim(s) 24-25, 27-32 and 34-38 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.
Furthermore, as to applicant’s arguments that Dotan fails to disclose: “storing the second information based on a first policy defined using the tag information in a second memory”, the examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Although the applicant states on pg. 7 how Dotan fails to teach “setting tag information based on an address of information in memory … tag information indicating state-holding data”, there is no explicit argument pertaining as to how the prior art does not disclose: “storing the second information based on a first policy defined using the tag information in a second memory”. The examiner believes that the previous office action clearly discloses that Dotan teaches this limitation in Col. 6:33-45, as cited in the previous office action and cited again in the rejection listed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, 27-32 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,683,592 B1 (hereinafter "Dotan"), and further in view of US 20140244699 A1 (hereinafter "Grier").

Regarding claim 24:
Dotan discloses:
see Abstract, “An improved technique for performing forensic investigations in an electronic system includes capturing and associating multiple streams of information.”), and the apparatus configured to execute steps comprising: 
receiving first information from the target device (Col. 5:52-62: “In addition to monitoring activities, the agents 212a-m, 222, 224, and 242 preferably also package the monitored activities into record entries. The record entries contain the activities in an encapsulated form, the details of which are not critical. Records entries may alternatively be packaged by the local collector 230. Typically, each record entry includes monitored activities for only one domain, i.e., network, memory, or disk. Also, each record entry typically pertains to only a single machine instance, such as the instance of any of the virtual machines 210a-m or the instance of the physical machine 110 as a whole”), 
generating, using the first information, second information to reproduce a state of operational processing in the target device (Col. 5:63-67: “The local collector 230 sends the record entries to the collection engine 130 ”), and 

storing the second information based on a first policy defined using the tag information in a second memory (Col. 5:66-67: “…which in turn sends them to the data storage unit 160 to be stored in data collections 170.” and in Col. 6:33-45: “Record entries for each machine instance are generally maintained in the data collection 170 in the order received, so that each record 320, 330, and 340 forms a sequence of record entries corresponding to a respective sequence of activities of the respective machine instance. In the example shown, timestamps 350 are applied at regular intervals relative to the records 320, 330, and 340. For instance, a new timestamp 350 may be applied every second, every minute, or at some other interval. The data collection 170 is constructed such that the timestamps 350 provide markers relative to each sequence of record entries 320, 330, and 340. It can therefore be ascertained where each record entry falls relative to adjacent time markers indicated by the timestamps.”). 

Dotan does not disclose the following underlined portions of the limitations below, that however are taught by Grier: 
setting tag information to the second information based on an address of the first information in the first memory, the tag information indicating state-holding data (see ¶41-44 of Grier that discloses how tag information (= ‘identifier’) identifies second information (= “to unambiguously retrieve the data from the storage device”) and are based on first information in the first memory (=‘sector number’) and the tag information indicate state-holding data (= ‘metadata’, where the metadata also stores the state, e.g. ¶44: “to unambiguously assert the state of, at least some of, the device's data at the time of collection”)); and 

Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Dotan by identifying the stored information based on tag that is derived from the memory address of where the data was collected and to also store state holding data as disclosed in Grier and be motivated in doing so because it makes it easier to retrieve the data for analysis at a later point in time and to also determine the location from the target device. 

Regarding claim 25:
The combination of Dotan and Grier discloses: 
The apparatus according to claim 24, the steps further comprising: setting tag information to the second information based on a storage area of the first information in the first memory (Dotan discloses in Col. 6:19-32: “shows an example arrangement of a data collection 170. As indicated, each data collection 170 stores a record 320 of network activities, a record 330 of memory activities, and a record 340 of disk activities for a particular machine instance. The record of network activities 320 includes individual network record entries (e.g., Network(1)-Network(5)). Similarly, the record of memory activities 330 includes individual memory record entries (e.g., Memory(1)-Memory(3)), and the record of disk activities 340 includes individual disk record entries (e.g., Disk(1)-Disk(6)). The machine instance is identified with an instance identifier (ID) 310. In some examples, the instance ID 310 identifies a virtual machine instance, such as one of the virtual machines 210a-m, or a physical machine instance.”).

Regarding claim 27:
The combination of Dotan and Grier discloses: 
The apparatus according to claim 25, the steps further comprising: 
storing the second information in a third memory based on a second policy (Col. 6:19-45, see citation above).

Regarding claim 28:
The combination of Dotan and Grier discloses: 
Col. 6:19-45, see citation above).

Regarding claim 29:
The combination of Dotan and Grier discloses: 
The apparatus according to claim 27, wherein the third memory is configured to store the second information for a longer time period than the second memory (Col. 6:33-45, see citation above).

Regarding claim 30:
The combination of Dotan and Grier discloses: 
The apparatus according to claim 24, the steps further comprising: 
outputting the second information to a reproduction unit to reproduce the state of operational processing in the target device (Col. 5:52-67, see citation above).

Regarding claim(s) 31, 32, 34-38:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 24-30) applies, mutatis mutandis, to the subject-matter of claim(s) 31-38, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 24-30.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491